                      UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

JAMES HAVASSY,                      :
                                    :
                  Plaintiff,        :
                                    :
            v.                      :                 No. 5:19-cv-01617
                                    :
MERCEDES-BENZ FINANCIAL             :
SERVICES, USA, LLC,                 :
                                    :
                                    :
                  Defendants.        :
____________________________________

                                           ORDER

       AND NOW, this 6th day of January, 2020, upon consideration of the pending Motion for

Partial Judgment on the Pleadings and for the reasons set forth in the Opinion issued this date, IT

IS HEREBY ORDERED THAT:


       1.      The Motion for Partial Judgment on the Pleadings, ECF No. 40, is GRANTED.

       2.      Judgment is ENTERED in favor of Defendants on Count Two only.



                                                             BY THE COURT:


                                                             /s/ Joseph F. Leeson, Jr.________
                                                             JOSEPH F. LEESON, JR.
                                                             United States District Court




                                                1
                                             010620
